The opinion of the court was delivered by
Yrbdbnburgh, J.
(after reciting as above).
Among the exceptions presented for review is the correctness of the master’s report, and the decree confirming it, in refusing to charge the defendants with the occupation rent during the entire period of their occupancy of the office-room in controversy. While the master, correctly, we think, under the evidence before him, fixed the fair yearly rental value at $60 a year ($5 per month) for the room occupied by defendants, he has limited the period of such liability for occupancy to January 1st, 1902. *909We think the testimony, not seriously questioned nor controverted below, impels the conclusion that the defendants are also chargeable for such occupation rent for a longer period, namely, from January 1st, 1902, to the date of the master’s final report. Specification at length of this testimony here is unnecessary. The complainant, in substance, testified that the defendant association had possession of a room or office in the complainant’s building from August, 1896, until the date of the hearing before the master; that the defendants carried on the business of selling trusses for the relief of persons suffering from hernia in such room, and that such business was conducted there from the latter part of the year 1896 continuously up to the time of the giving of his testimony. In this he was supported, to some extent, by the defendant Bell himself, and also by the defendants’ clerk and witness, Stoddard, who sustained complainant’s statements, testifying that the stock of trusses was so arranged and used in this room upon shelving (put up by him there permanently) that when a person applied to him for trusses he could go to the shelves and get the exact number and size wanted, and fit such person with the requisite truss. This evidence was, we think, sufficient to establish the fact of the nature, duration and continuity of defendants’ possession and use of the premises in question. The defendants’ legal and equitable situation under the deed and contemporaneous written agreement to reconvey is analogous to that of a mortgagee in possession of the mortgaged premises. That the deed and agreement, construed together, constituted a mortgage on the premises was not disputed before the court below. The respondent’s counsel, in his brief before this court, concedes that such effect was there “freely admitted,” and does not controvert it in his brief in this court.
The equitable rule is indisputably settled that such a grantee in actual possession is chargeable as a mortgagee in possession with reasonable rent, or the fair annual value of the occupied premises as an occupation rent. 1 Hilliard Mort. 450; 3 Pom. Eq. Jur. § 1216, and cases cited in note 2 at bottom; Dawson v. Drake, 30 N. J. Eq. (3 Stew.) 601; S. C., on appeal, 30 N. J. Eq. (3 Stew.) 733; Demarest v. Berry, 16 N. J. Eq. (1 C. E. *910Gr.) 481; Leeds v. Gifford, 41 N. J. Eq. (14 Stew.) 464; Moore v. Degraw, 5 N. J. Eq. (1 Halst.) 346; 4 Kent Com. 165.
The other exceptions under review we think were properly decided below, but the complainant’s exception to the master’s report to the extent above indicated should have been sustained. The decree appealed from should be reversed.
For affirmance—None.
For reversal—Ti-ie Chief-Justice, Garrison, Fort, Hendrickson, Pitney, Swayze, Reed, Trenchard, Bogert, Vre-DENBURGI-I, VrOOM, GREEN, GRAY, DlLL-14.